DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 10, 11, 15 -18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joerg (JP 2005162191 A)
With respect to claims  1, 18 and 19, Joerg discloses an electronic apparatus and mobile body (see fig.1 and vehicle application: [0001]: “The present invention relates to an apparatus for improving the field of view in an automobile.” ) comprising: a circuit device (fig.1, 1)  comprising: an error detection circuit (see 1) that obtains a glare index value (brightness or contrast values in para.[0026] ), which is an index value indicating glare of a head-up display (see the properties of the display device 4), based on image data for head-up display (see the display device 4), determines whether or not the glare index value has exceeded a first threshold value (see para.[0008]: “There is also an arithmetic relationship using a direct conversion rule that calculates a characteristic value based on, for example, average luminance or average contrast, which is turned on or off when the characteristic value exceeds one or more predetermined switching values.”), and, when the glare index value exceeds the first threshold value, detects occurrence of a first glare error (see turning on or off based on exceed values); and a processing circuit (see 1 and 6 in fig.1) that performs processing corresponding to the first glare error when occurrence of the first glare error is detected (see para.[0029]: “The control unit 1 is connected to an image evaluation unit 6 that terminates the display of the image in steps, and thus switches the display device 4 off in steps.”).

With respect to claim  2, Joerg discloses the circuit device according to claim 1, wherein the error detection circuit determines whether or not the glare index value has exceeded a second threshold value that is larger than the first threshold value (see para.…[0008]: when the characteristic value exceeds one or more predetermined switching values.”), and when it is determined that the glare index value has exceeded the second threshold value, detects occurrence of a second glare error (see para.[0008]: “There is also an arithmetic relationship using a direct conversion rule that calculates a characteristic value based on, for example, average luminance or average contrast, which is turned on or off when the characteristic value exceeds one or more predetermined switching values.”).

With respect to claim  3, Joerg discloses the circuit device according to claim 2, wherein, when occurrence of the second glare error is detected, the processing circuit performs display-off processing for turning off display on the head-up display (see para.[0008]: “There is also an arithmetic relationship using a direct conversion rule that calculates a characteristic value based on, for example, average luminance or average contrast, which is turned on or off when the characteristic value exceeds one or more predetermined switching values.”).


With respect to claim  7, Joerg discloses the circuit device according to claim 1, wherein, when occurrence of the first glare error is detected, the processing circuit performs processing for making a notification to a host (see para.[0021]: “This prior information before the switch-off is performed ensures that the driver is alerted to a certain extent before the switch-off is performed.”).

With respect to claim  8, Joerg discloses the circuit device according to claim 1, wherein, when occurrence of the second glare error is detected, the processing circuit performs processing for making a notification to a host (see para.[0021]: “This prior information before the switch-off is performed ensures that the driver is alerted to a certain extent before the switch-off is performed.”).

With respect to claim 10, Joerg discloses the circuit device according to claim 7, wherein the notification processing is processing for outputting an interrupt request to the host (see para.[0021]: “This prior information before the switch-off is performed ensures that the driver is alerted to a certain extent before the switch-off is performed.”).

With respect to claim  11, Joerg discloses the circuit device according to claim 1, wherein the glare index value is a luminance value obtained from an integration value of pixel values of the image data for head-up display (see para.[0008]: “There is also an arithmetic relationship using a direct conversion rule that calculates a characteristic value based on, for example, average luminance or average contrast).

With respect to claim  15, Joerg discloses the circuit device according to claim 1, wherein the error detection circuit counts the number of times the glare index value has exceeded the first threshold value (the circuit counts at least once: para.[0080]: the characteristic value exceeds one or more predetermined switching values), and detects occurrence of the first glare error when the number of times reaches a predetermined value (wherein the circuit count exceeds 0 as discussed in para.[0008]).

With respect to claim  16, Joerg discloses the circuit device according to claim 1, further comprising: an image processing circuit that generates the image data for head-up display (disclosed by the operation of producing an image for 4 in fig.1 to display); and an interface circuit that outputs the image data for head-up display to a display driver of the head-up display (disclosed by the image being displayed by 4 in fig.), 42 wherein the error detection circuit obtains the glare index value based on the image data for head-up display that is input to the interface circuit (see para.[0008]: “There is also an arithmetic relationship using a direct conversion rule that calculates a characteristic value based on, for example, average luminance or average contrast, which is turned on or off when the characteristic value exceeds one or more predetermined switching values.”).

With respect to claim  17, Joerg discloses the circuit device according to claim 1, further comprising a drive circuit that drives a panel of the head-up display based on the image data for head-up display (disclosed by the image being displayed by 4 in fig.), wherein the error detection circuit obtains the glare index value based on the image data for head-up display that is input to the drive circuit (see para.[0008]: “There is also an arithmetic relationship using a direct conversion rule that calculates a characteristic value based on, for example, average luminance or average contrast, which is turned on or off when the characteristic value exceeds one or more predetermined switching values.”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Joerg (JP 2005162191 A) in view of Karl Guttag (United States Patent Application Publication 2016/0025973 A1).
With respect to claim  4, Joerg discloses the circuit device according to claim 3, the display-off processing is processing for outputting a control signal instructing that the light source be turned off, to the head-up display (see para.[0008]: “the collected image data is here evaluated for its properties, for example brightness or contrast values, using an image data evaluation unit, and then the display device is turned on or off by the control unit depending on these properties”).
Joerg does not disclose wherein the head-up display includes a liquid crystal display panel and a light source.
Karl discloses wherein a liquid crystal display panel and a light source ([0040]: “….For example, red, green and blue LEDs or lasers are commonly used in DMD and LCOS modulators to support what is known as a “full color” display, but of course, in addition to or otherwise. As a rule, other colors of light can also be used. In any of these technologies, the projector engine 10 is contemplated to also include appropriate electronic components for controlling these elements, as is known in the art.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Joerg with the teaching of Karl so that the head-up display includes a liquid crystal display panel and a light source and the display-off processing is processing for outputting a control signal instructing that the light source be turned off, to the head-up display to facilitate image display and reliable image production.

With respect to claim  6, Joerg discloses the circuit device according to claim 3, the display-off processing is processing for outputting a control signal instructing that the light source be turned off, to the head-up display, or processing for outputting a control signal instructing that driving of the reflection apparatus be turned off, to the head-up display (see para.[0021]: “This prior information before the switch-off is performed ensures that the driver is alerted to a certain extent before the switch-off is performed.””) but does not disclose wherein the head-up display includes a reflection apparatus and a light source.
Karl discloses wherein the head-up display includes a reflection  apparatus (see 14 in fig.2a) and a light source (see 10 in fig.2a).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Joerg with the teaching of Karl so that the head-up display includes a reflection apparatus and a light source, and the display-off processing is processing for outputting a control signal instructing that the light source be turned off, to the head-up display, or processing for outputting a control signal instructing that driving of the reflection apparatus be turned off, to the head-up display to facilitate image display and reliable image production.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Joerg (JP 2005162191 A) in view of Maruyama (JP 2004284508 A).

With respect to claim  5, Joerg discloses the circuit device according to claim 3, wherein the display-off processing is processing for outputting a control signal instructing that the light source be turned off, to the head-up display (see para.[0008]: “the collected image data is here evaluated for its properties, for example brightness or contrast values, using an image data evaluation unit, and then the display device is turned on or off by the control unit depending on these properties”) but does not disclose wherein the head-up display includes an organic EL panel and the display-off processing is processing for outputting a control signal instructing that display on the organic EL panel be turned off.
Maruyama discloses wherein the head-up display includes an organic EL panel ([0018]: “….an organic EL (electroluminescence) panel or the like may be used as the light emitting display means, and a dot matrix display method may be used as a display method.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Joerg with the teaching of Maruyama so that the head-up display includes the head-up display includes an organic EL panel and the display-off processing is processing for outputting a control signal instructing that display on the organic EL panel be turned off to enhance image quality and longevity of the display system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Joerg (JP 2005162191 A) in view of Thomas (DE 102010013532).
With respect to claim  9, Joerg discloses the circuit device according to claim 1, wherein the error detection circuit determines whether or not the glare index value has exceeded a second threshold value (see the operation of para.[0008] and the correspondence of brightness and contrast values with switching values) when it is determined that the glare index value has exceeded the second threshold value (again see the brightness or contrast values and the one or more switching values disclosed in para.[0008] ), detects occurrence of a second glare error, and when occurrence of the first glare error is detected, the processing circuit performs processing for making a notification to a host (see the alert of para.[0021]), and when occurrence of the second glare error is detected, performs display-off processing for turning off display on the head-up display (see the off operation disclosed in para.[0008]) but does not explicitly disclose wherein the second threshold value is larger than the first threshold value.
Thomas teaches have a first and second threshold wherein the second threshold is larger the first threshold (if you have a programmed system Thresholds of 0.7 and 0.4 as described above can these thresholds based on a perceived critical Condition be modified.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Joerg so that one of the threshold values is larger in magnitude to enhance versatility and responsiveness of the error detection system.


Allowable Subject Matter
Claims 12, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882